            Case 4:17-cv-00942-MEM Document 28 Filed 05/11/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 FRANCIS BARDO,                           :

                     Plaintiff            :      CIVIL ACTION NO. 4:17-942

            v.                            :          (JUDGE MANNION)

 NORFOLK SOUTHERN                         :
 RAILWAY COMPANY,
                                          :
                    Defendant
                                          :

                                     ORDER
        In accordance with the memorandum issued this same day, IT IS

HEREBY ordered that defendant’s motion for summary judgment (Doc. 14)

is GRANTED. The Clerk of Court is directed to enter judgement in favor of

the defendant and against the plaintiff. The Clerk of Court is further directed

to CLOSE THIS CASE.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: May 11, 2020
17-942-01
